Citation Nr: 1201254	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO. 10-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-operative residuals of a lumbar spine injury.  


REPRESENTATION

Veteran represented by:	Randolph Baltz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The Veteran attended a hearing before the undersigned in April 2011.

On his June 2010 VA Form 9, the Veteran raised a claim for an increased rating for a service-connected right knee disability and an increased rating for a service-connected right ankle disability. This matter is REFERRED to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current back disorder is the result of a motorcycle accident in service. See Hearing Transcript at p. 4 (April 2011). He reports that he has had problems with his back since the accident. Id.

The Veteran has repeatedly stated that he underwent a surgical procedure on his back in the 1990s to remove a free-floating fragment. See Hearing Transcript at 5, VA Treatment Records (May 2008), and VA Examination (September 2008). He reports that the surgery was performed by his former employer, Dr. Robert Abraham. In January 2009, the Veteran's records were reviewed by a VA examiner. The examiner stated that a copy of this operative report would assist the examiner in offering an opinion. See VA Examination (Jan. 2009). An attempt should be made to obtain this operative report. 38 C.F.R. § 3.159 (2011).

The Veteran has applied for Social Security Administration (SSA) disability benefits. See Letter from Veteran's Attorney (July 2009). These records may relate to the Veteran's claim for service connection for a back disorder. They should be obtained. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran has received VA treatment as recently as six months before his April 2011 hearing. Hearing Transcript at 14. These records have not been updated since July 2008. Current and complete records should be obtained. 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in September 2008 and, as was discussed above, a VA opinion was obtained in January 2009. Given that the Veteran had a lumbar strain in service (see STRs (Feb. 1981)), reports back trouble following the in-service motorcycle accident, and reports continuing symptoms following service, he should be afforded another VA examination which considers his lay statements and any additional records obtained as a result of this remand. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment and surgical records from Dr. Robert Abraham, including records from the back surgery performed in approximately 1991. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's complete VA treatment records from 2008 forward. Evidence of attempts to obtain these records should be associated with the claims file.

4. Only after completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly service treatment records showing a lumbar strain in February 1981 and any operative reports from the Veteran's back surgery in the 1990s. The examiner should conduct a complete history and physical. The examiner should ask the Veteran to describe his symptoms during service and following service.

The examiner should offer an opinion as to whether at least as likely as not (50/50 probability) a back disorder had its onset in service, is related to the motorcycle accident or lumbar strain in service, or has been continuous since service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

5. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

